Citation Nr: 1732251	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  12-21 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for schizophrenia/psychosis disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include manic depressive illness, mild depressive illness, bipolar disorder, and anxiety neurosis with depression.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney



ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from March 1972 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This case was previously before the Board in April 2015, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further adjudication. 


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

In its April 2015 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to obtain all treatment records from the VA Medical Centers (VAMC) in Chula Vista, California; all treatment records from the VAMC in San Diego, California; and all treatment records from the VAMC in Chicago, Illinois, with the exception of records from August 1983 to September 1991.  The Board also directed the AOJ to obtain all records from Marion, Indiana, to include records from Hines VAMC dated October 1975, November 1975, and March 1980.  In the event that the AOJ was unable to obtain the aforementioned records after reasonable efforts were made, the Board directed the AOJ to issue a formal determination that the records at issue did not exist or that further efforts to obtain the records would be futile.  

The Board finds that the attempts made by the AOJ to obtain the records requested were inadequate.  A review of the record reveals that the AOJ sent letters in March 2016 to the VAMC in San Diego requesting records from August 1983 to September 1991; the VAMC in Chicago requesting records from August 1983 to September 1991; and the VAMC in Marion requesting records from October 1975, November 1975, and March 1980.  However, the Board's directive instructed the AOJ to obtain all records from VAMC San Diego; all records from VAMC Chicago, with the exception of records from August 1983 to September 1991; and all records from VAMC Marion, including records from October 1975, November 1975, and March 1980.  Further review of the record reveals that the AOJ did not request records from VAMC Chula Vista, but rather sent the Veteran and his representative letters in May 2015 and December 2016 indicating that no medical records from VAMC Chula Vista were digitally uploaded into the Veteran's VBMS file.  

Finally, the record includes a letter from VAMC San Diego noting that there was no patient in the system that matched the Veteran.  Also of record is a letter from VAMC Marion noting that a thorough search revealed no records responsive to the AOJ's request.  However, the AOJ subsequently failed to issue formal findings of unavailability or futility.   

The Board finds that the development conducted does not adequately comply with the directives of the April 2015 remand.  Compliance with a remand is not discretionary, and failure to comply with the term of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional attempts to identify and obtain the outstanding records must be made before a decision is rendered in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain all of the Veteran's VA treatment records in the possession of VAMCs located in Chula Vista, California and San Diego, California. Also identify and obtain all additional VA treatment records in the possession of the VAMC located in Chicago, Illinois that have not been previously submitted. Also obtain all VA treatment records in the possession of the VAMC located in Marion, Indiana, including, but not limited to, treatment records from the Hines VAMC dated October 14, 1975; November 22, 1975; and March 20, 1980, which may be associated with the Marion records. All reasonable efforts should be made to obtain those records.

2.  If any of the records cannot be obtained after reasonable efforts have been made, issue a formal determination that the records do not exist or that further efforts to obtain the records would be futile. The formal declaration should be documented in the claims file. The Veteran must be notified of the attempts made and why further efforts would be futile, and allowed the opportunity to provide the records. 

3.  Then, readjudicate the issues on appeal. If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow an appropriate time for response, and return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




